MEMORANDUM **
Jifeng Zhang, a native and citizen of the People’s Republic of China, petitions for review of the Board of Immigration Appeals’ decision affirming an immigration judge’s order denying her application for withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, and may reverse only if the evidence compels a contrary conclusion. Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001). We deny the petition for review.
Substantial evidence supports the adverse credibility determination because Zhang’s testimony was vague, unbelievable, and inconsistent, and Zhang failed to corroborate her testimony with any evidence to support her claim. See Sidhu v. INS, 220 F.3d 1085, 1090 (9th Cir.2000) (“If the trier of fact either does not believe the asylum applicant or does not know what to believe, the applicant’s failure to corroborate his testimony can be fatal to his asylum application.”). In the absence of credible testimony, Zhang failed to establish eligibility for asylum, withholding of removal, or CAT relief. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.